772 N.W.2d 53 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Donald Joseph MARCHESS, Jr., Defendant-Appellant.
Docket No. 138874. COA No. 290310.
Supreme Court of Michigan.
September 23, 2009.

Order
On order of the Court, the application for leave to appeal the April 8, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions to remand and to add or expand issues are DENIED.